Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 2/9/2022 is acknowledged.
Claims 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
	Claims 1-7, 10-14, 21-25 and 28 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 21, 22, 23, 24 and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Perri et al. (WO/2006/078294).
The claimed invention is drawn to An immunogenic composition comprising a first alphavirus RNA replicon particle that encodes a first neuraminidase (NA) or an antigenic fragment thereof and a second alphavirus RNA replicon particle that encodes a second NA or an antigenic fragment thereof, with the proviso that the immunogenic composition neither comprises a Swine influenza A virus IAV-S) hemagglutinin (HA) or an antigenic fragment thereof, nor a nucleotide sequence that encodes the IAV-S hemagglutinin (HA) or the antigenic
fragment thereof; and wherein the first NA and the second NA comprise amino acid sequences that have 98% identity or less.
	Both alphavirus RNA replicon particles are Venezuelan Equine Encephalitis Virus (VEEV) particles.  The claimed invention also comprises a vaccine that comprises the immunogenic composition and a pharmaceutically acceptable carrier which is non-adjuvant or is adjuvanted with an oil-in-water emulsion with 2.5-50% v/v mineral oil.

	Perri et al. teach immunogenic composition that comprises an alphavirus replicon vector that comprises a first heterologous nucleic acid encoding a first immunogenic neuraminidase protein derived from an influenza virus and a second influenza neuraminidase protein (see claims 35 and 36) and that influenza viruses N1 through N9 have 9 different neuraminidase proteins (see page 96), which would result in neuraminidase proteins having less than 98% identity.  Perri et al. also teach the use of adjuvants with their alphavirus replicons, including oil-in-water adjuvants, such as MF59, which contains 4-5% squalene, 0.25-0.5% tween 80 and 0.5% w/v span 85. [see page 59]  Pharmaceutically acceptable carriers are also taught as being combined with the alphavirus replicons (see claim 1).  Therefore, Perri et al. anticipate the instant invention.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7, 11-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Perri et al. as applied to claims 1, 10, 21, 22, 23, 24 and 28 above, and further in view of Anderson et al. (Influenza and Other Respiratory Viruses, 2013, Vol. 7, Supplemental 4, pages 42-51), Friedewald (J Exp Med., 1944; Vol. 80, No. 6, pages 477-91) and Walker et al. (Clinical Infectious Diseases, 2012, Vol. 54, No. 5, pages 661-669).

	The claimed invention further requires that the NA proteins are of swine influenza origin (selected from the N1-classic cluster, N1-pandemic cluster, N2-1998 cluster and N2-2002 cluster).  The immunogenic composition comprises 2, 3 or 4 different swine influenza NA proteins and the adjuvant to be used is biodegradable oil dl-alpha-tocopherol (which is present in adjuvant AS03) and liquid paraffin.  

	The teachings of Perri et al. are summarized above.  However, they do not teach that the NA proteins are from swine influenza or the use of the claimed biodegradable oil dl-alpha-tocopherol (which is present in adjuvant AS03) and liquid paraffin adjuvants.  

	Anderson et al. teach the circulating swine influenza A viruses during the 2009-2012 period and identified viruses based on NA genomic sequences that fall in the N1-classic cluster, N1-pandemic cluster, N2-1998 cluster and N2-2002 cluster. [see Table 1]  

Friedewald teach the use of paraffin oil mixed with influenza virus and tubercle bacilli in order to produce an adjuvant influenza composition.  [see page 479]  

Walker et al. teach the combination of AS03 with swine influenza (2009 H1N1) as part of a trivalent seasonal influenza vaccine. [see Methods-Vaccine]  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Perri et al. in order to formulate an alphavirus replicon composition that contains swine influenza virus NA from N1-classic cluster, N1-pandemic cluster, N2-1998 cluster and N2-2002 cluster and the adjuvants biodegradable oil dl-alpha-tocopherol (which is present in adjuvant AS03) and liquid paraffin.  One would have been motivated to do so, given the suggestion by Perri et al. that the oil-in-water adjuvants can be formulated with their alphavirus replicon containing compositions and NA proteins from any of the 9 NA subtypes can be expressed by their alphavirus replicons.  There would have been a reasonable expectation of success, given the knowledge that swine influenza viruses of the N1-classic cluster, N1-pandemic cluster, N2-1998 cluster and N2-2002 cluster are readily detected in circulation and therefore are a threat to livestock and humans, as taught by Anderson et al., also given the knowledge that paraffin oil has previously been used with other compounds in order to adjuvant an influenza vaccine, as taught by Friedewald, and also given the knowledge that adjuvant AS03 has previously been formulated with a swine influenza virus (2009 H1N1), as taught by Walker et al. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648